Citation Nr: 0433678	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from May 1972 to June 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Boise Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2003, the veteran requested a 
Travel Board hearing at the RO.  He withdrew the hearing 
request in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be adequate "duty to 
assist" letters in December 2001 and April 2002.  The rating 
decision at issue (in May 2002) and a statement of the case 
(SOC) in April 2003 provided him more specific details 
regarding the matters at hand.

Service personnel records indicate that the veteran served 
aboard the USS Midway (CVA-41) and the USS Niagara Falls.  In 
May 2000 correspondence, the veteran made allegations of 
stressors in service which do not appear to have been 
considered.  Private medical records dated in 2001 indicate 
that the veteran described stressors (similar to those he 
described in his May 2000 correspondence) involving the 
placement of corpses in coolers on the ship for temporary 
storage, witnessing servicemen being pulled out the water 
when their aircraft crashed into the sea, witnessing plane 
crashes aboard the ship, witnessing a partial decapitation, 
and witnessing pilots and/or copilots who where seriously 
wounded when returning from missions.  While some of the 
events alleged are of a non-verifiable nature, any involving 
deaths, crashes, injuries aboard the veteran's ship should be 
verifiable.  The record does not indicate an attempt to 
obtain stressor verification.  38 U.S.C.A. § 5103A(b)(3) and 
38 C.F.R. § 3.159(c)(2) mandate that VA will end its efforts 
to obtain records from a federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA many conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the request records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
service medical records show that the veteran was seen for 
complaints related to "nerves" in October 1973.  A notation 
in an April 1974 clinical record states "nervous etiology 
explained."  In March 1975, the veteran was again seen for 
"nerves," and the examiner and the veteran had a "30 
[minute] discussion of nervousness, long-standing."  The 
examiner noted that the veteran demonstrated "[m]ostly 
diffuse anxiety when not busy, some symptoms probably 
hysterical."  

Postservice medical evidence includes VA outpatient records 
dated through June 1999, reports of VA examinations in March 
1997 and March 2000, and numerous private medical records 
dated through April 2002.  These medical records contain 
conflicting diagnoses for the veteran's psychiatric 
disability, as well as findings that do not specifically 
address the etiology of the veteran's current psychiatric 
disorder(s).  Notably, March 1997 and March 2000 VA 
examinations were conducted in regard to the veteran's claim 
for an increased rating for residuals of aseptic meningitis.  
While the March 1997 report of examination includes no 
psychiatric findings, the March 2000 examination report notes 
major depression, agoraphobia, insomnia nervousness, anger, 
and low self esteem.  The examiner expressly noted that the 
veteran "also suffers by the way from PTSD."  VA outpatient 
records dated through June 1999 show diagnoses of PTSD, 
depression, and alcohol abuse; the majority of the outpatient 
records do not include comment relating the psychiatric 
disability to service, and none of the opinions that do 
suggest a nexus between a psychiatric disability and service 
provide adequate supporting rationale.  Private medical 
records dated through April 2002 show diagnoses of PTSD, 
major depression, bipolar disorder, and dependent personality 
trait.  Like the VA medical records, however, the private 
medical reports tending to relate the veteran's current 
psychiatric diagnoses do not include supporting rationale.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Furthermore, the record reflects that the veteran may have 
been awarded SSA disability benefits.  A private medical 
record dated in March 2001 indicates that the veteran 
"recently apparently applied for and was granted disability 
under [SSA]."  An October 2001 private medical record 
further indicates that the veteran "won his appeal with 
[SSA]," and was receiving monthly SSA benefits.  Medical 
records providing bases for SSA disability benefits awards 
are constructively of record, and may contain information 
pertinent to the matters at hand.  

Finally, the nature of the veteran's psychiatric condition(s) 
is such as to suggest ongoing treatment.  Any outstanding 
reports of psychiatric treatment may contain information 
pertinent to the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from April 2002 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain records of any VA treatment for a 
psychiatric disability not already or 
record.  

2.  The RO should ask the veteran to 
provide as much detail as possible (to 
include names, dates, locations) 
regarding the alleged stressors reported 
in his May 2000 correspondence.  The RO 
should then contact the appropriate 
service department(s), (to include the 
U.S. Naval Historical Center), to obtain 
copies of any records (including but not 
limited to:  command histories, decklogs, 
crew rosters, and casualty data) tending 
to verify (or disprove) the stressors the 
veteran alleges occurred while he was 
serving aboard the USS Midway (CVA-41) 
and the USS Niagara Falls.  In 
conjunction with the request for 
information from the veteran, he should 
be advised of the provisions of 38 C.F.R. 
§ 3.158, and that the information sought 
may be critical to his claim. 

3.  The RO must then determine whether 
any of the veteran's alleged stressors 
have been verified (and also make a 
specific finding whether he "engaged in 
combat with the enemy").

4.  The RO should obtain from SSA the 
medical records upon which any current or 
former award of SSA disability benefits 
is/was based.  

5.  Then the RO should arrange for the 
veteran to be afforded an examination by 
a psychiatrist to determine the correct 
diagnosis for, and particularly the 
etiology of his current psychiatric 
disability(ies), including specifically 
whether or not he has PTSD as the result 
of a verified stressor(s) in service.  
The veteran's claims file must be 
reviewed by the psychiatrist in 
conjunction with the examination.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
psychiatrist should comment as to the 
relationship, if any, between any current 
psychiatric disability diagnosed and the 
veteran's psychiatric complaints noted in 
service.  The examiner should explain the 
rationale for all opinions given.  

6.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


